IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-66,244-02


EX PARTE LAFARRIS BORENS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F-05-60566-R IN THE 265TH DISTRICT COURT

FROM DALLAS COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated
robbery and sentenced to twenty-five years' imprisonment. The Fifth Court of Appeals affirmed his
conviction. Borens v. State, No. 05-07-01516-CR (Tex. App.--Dallas Apr. 15, 2009) (unpublished). 
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed and failed to advise him of
his right to petition pro se for discretionary review. The trial court found that appellate counsel
discharged his duties appropriately. We remanded this application to the trial court for findings of
fact and conclusions of law addressing Applicant's claim that he never received counsel's
correspondence.
	Based on an affidavit from the Texas Department of Criminal Justice, the trial court has
entered findings of fact and conclusions of law that Applicant never received notice his conviction
had been affirmed. The trial court recommends that relief be granted. 
	We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition
for discretionary review of the judgment of the Fifth Court of Appeals in Cause No. 05-07-01516-CR
that affirmed his conviction in Cause No. F-05-60566-R from the 265th District Court of Dallas
County. Applicant shall file his petition for discretionary review with this Court within 30 days of
the date on which this Court's mandate issues.

Delivered:  August 21, 2013
Do not publish